Citation Nr: 1016274	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
traumatic arthritis of the right (major) shoulder, status 
post dislocation and surgery (right shoulder disability), 
currently rated 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision from the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The Veteran testified at a hearing at the RO before the 
undersigned in March 2010.  A transcript of the proceeding is 
of record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently rated at the maximum disability 
rating, 40 percent, under Diagnostic Code 5010-5201 for 
limitation of motion of the right (major) shoulder due to 
traumatic arthritis.  The Veteran essentially claims that the 
disability approximates unfavorable ankylosis of the 
scapulohumeral articulation by analogy to Diagnostic Code 
5200, and therefore, he is entitled to a higher rating.  
Another examination is needed to resolve this issue. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Arrange for the Veteran to be examined 
by an orthopedist to determine the current 
severity of his service-connected right 
shoulder disability.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated tests or studies should be 
completed.  The examiner should also have 
available for review the criteria for 
rating shoulder disability in 38 C.F.R. §§ 
4.71a, Diagnostic Code 5200.  The 
examination should include range of 
shoulder motion studies (with notation of 
any further limitation due to pain on 
use).  All findings should be described in 
detail.  The examiner should explain the 
rationale for all opinions given.  The 
examiner should indicate whether or not 
the right shoulder is ankylosed or 
functionally equivalent to ankylosed and, 
if so, whether the ankylosis is at an 
unfavorable angle, an intermediate angle, 
or a favorable angle (See Diagnostic Code 
5200).

2.  Then readjudicate the claim.  
Consideration should be given to whether 
there are any factors that would warrant 
referral to the Under Secretary for 
Benefits or the Director, VA Compensation 
and Pension Service for assignment of 
extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1).  If the claim 
continues to be denied, send the Veteran 
and his representative a supplemental 
statement of the case and give them time 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

